Citation Nr: 1023294	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to March 
1971, and service in the Virginia Army National Guard from 
April 1983 to March 1985, the Tennessee Air National Guard 
from October 1989 to March 1991, and the Tennessee Army 
National Guard from June 1996 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Roanoke, Virginia.  Jurisdiction over 
this case was transferred to the RO in Nashville, Tennessee.  
This case was previously before the Board in September 2009 
and was remanded for additional development.


FINDING OF FACT

Clear and unmistakable evidence establishes that degenerative 
joint disease, and degenerative disc disease, of the lumbar 
spine existed prior to service and did not undergo chronic 
increase in service.


CONCLUSION OF LAW

Neither pre-existing degenerative joint disease, nor pre-
existing degenerative disc disease, of the lumbar spine was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in October 2006 the Veteran was 
informed of the evidence and information necessary to 
substantiate the claim, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the October 2006 letter, the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice was completed prior to the 
initial AOJ adjudication.  Pelegrini.



Duty to Assist

Service treatment records are associated with the claims 
file, as are private and VA medical records.  In December 
2009 the Veteran underwent a VA examination that addressed 
the medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the December 2009 VA examiner's opinion 
is more than adequate.  The December 2009 VA examiner 
elicited information concerning the Veteran's military 
service.  The opinion considered the pertinent evidence of 
record, and included a specific reference to the Veteran's 
service treatment records.  Supporting rationale was provided 
for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  Active military, naval, or 
air service also includes any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in the line of duty.  
Id.

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran states that he sustained an initial back injury 
in August 1994 while working as a civilian in a coal mine.  
He asserts that his low back disability was aggravated by an 
injury in April 2002 during his service in the Army National 
Guard.  

The Veteran's December 2007 VA Form 9 contains the following 
argument:

Veteran underwent a physical exam March 
2, 2002 and was qualified for retention.  
Veteran re-injured his back on April 7, 
2002 and was treated by his private 
physician on April 9, 2002.  On May 31, 
2002 veteran presented himself to 
military sickcall and was provided an 
individual sick slip.  Within a two month 
period the veteran went from qualified 
for retention to numerous individual sick 
slips.

The Veteran had a period of active service from September 
1967 to March 1971.  The available service treatment records 
associated with that service reveal no low back disability, 
injury or complaints, and the Veteran has not asserted 
otherwise.  Instead, the Veteran asserts that an April 2002 
injury during his service in the Army National Guard led to 
or caused a chronic worsening of his low back disability.


The Board is unable to determine whether the asserted April 
2002 injury occurred during a period of ACDUTRA or INACDUTRA.  
A service comrade letter received in December 2007 refers to 
the time period in question (April 7, 2002) as a "weekend 
drill."  As the asserted incident in question involved an 
injury, the question is of little practical significance in 
this case.  To the extent that it is relevant, the Board will 
assume the back incident occurred during ACDUTRA.

Although the appellant in this case has prior status as a 
Veteran, due to his active duty service from September 1967 
to March 1971, consideration of 38 U.S.C.A. §§ 1111 and 1132 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995).  

The Veteran is not service-connected for any disability.  As 
the Veteran's contentions in this case essentially concern 
service during only periods of ACDUTA and INACDUTRA (and as 
the Veteran does not assert that any such period was for 90 
days or more), the presumption of soundness and the 
presumption of aggravation do not apply in this case.  

An August 1994 private medical record noted that the Veteran 
complained of having hurt his back while "on the job on 8-4-
94."  The Veteran related a history of a herniated disc at 
L5 two years prior.  The impression was lower back 
pain/injury.  The examiner felt the Veteran had lumbar 
strain, and noted there was no evidence of a herniated disc 
that was neurologically compromising a nerve root.

A report of private X-ray examination in October 1994 
identified intervertebral disc space narrowing, end plate 
sclerosis, and osteophyte formation at L5-S1.

A report of a March 2002 periodic service examination noted 
that the Veteran complained of occasional low back pain 
(lumbar facet) that was occasionally symptomatic; the 
examiner assigned a numerical designation of 2 under L on the 
Veteran's physical profile.  

An April 9, 2002 private medical record noted the following:

[The Veteran] states he has had a flare 
up in his symptoms this past week.  [The 
Veteran] states that this started on 
Saturday and then he did some activities 
with the National Guard that made his 
symptoms worse.  He complains of left 
radicular symptoms.

The April 9, 2002 record went on to note that the Veteran was 
assessed with low back pain with documented disc protrusion 
at L5-S1 on the left.  The Veteran was not to lift over 15 
pounds or perform any repetitive bending for three months.

Service records dated in May and June 2002 indicate that the 
Veteran complained of back pain.  A February 2004 annual 
medical certificate noted that the Veteran complained of back 
problems; the examiner noted degenerative joint disease with 
no duty limits.

An April 2004 letter from the Veteran's private physician 
(S.D.B. MD) indicates that he had treated the Veteran since 
1997 for low back pain caused by a L5-S1 broad based disc 
protrusion.  In a May 2004 letter, Dr. B. noted that the 
Veteran had been on a lifting restriction ever since an 
industrial injury involving his back in August 1994.

Correspondence dated in June 2004 from the Tennessee Army 
National Guard reveals that the Veteran was found medically 
unfit for military duties.  The Veteran was ultimately 
separated from the Tennessee Army National Guard in August 
2004.

In an August 2006 letter, Dr. B. stated as follows:

I have attended [the Veteran] since 9 
April 97 for low back pain.  On 9 April 
02 he reported that he had a significant 
flareup of his symptoms while doing 
activities with the National Guard.  It 
is my medical opinion that this caused a 
permanent worsening of his back pain.

A report of a January 2009 private X-ray examination revealed 
mild degenerative changes throughout the lumbar spine.  It 
was also reported that degenerative disc disease was felt to 
be present throughout the lumbar spine.

March 2009 and June 2009 private medical records noted that 
the Veteran essentially indicated that his back symptoms had 
been stable; he reported that his back had begun to feel 
better and he had moderate back pain that he treated with 
medication.  A September 2009 private medical record noted 
that the Veteran stated that his symptoms had been fairly 
stable over the summer, although he continued to have 
periodic flare-ups and had low back pain that was aggravated 
by prolonged standing.

At a December 2009 VA examination, the Veteran indicated that 
he had re-injured his back in April 2004 while serving with 
the National Guard.  He noted that he had been on work 
restrictions of not lifting more than 15 pounds at the time 
of the re-injury; he sought treatment for his back from a 
"Workers compensation" physician a week later.  The 
examiner commented as follows:

[The Veteran's] back condition is noted, 
in the records, to have first occurred 
about 1992.  In August of 1994 [the] 
veteran reported to [Dr. R.] for 
["history of] herniated disc at L-5 two 
years ago."  Therefore, the incident in 
1994 was a re-injury.  He worked in 
underground mines for several years which 
requires crawling and bending.

The "injury" he had in 2002 was most 
likely just a flare up of his back 
condition, not further pathological 
damage.  He remained in the Guards for 2 
additional years following the injury, 
and also was able to work as a car 
salesman.  Since at least 1997, [the 
Veteran] has been followed every 3 
months, per the veteran, by a Worker's 
Compensation physician for his chronic 
back condition.  [The Veteran's private 
physician, Dr. B] noted flare ups and 
improvements over the course of many 
years.

The Veteran, his private physician, and a VA physician have 
all noted, and the medical records show, that the Veteran had 
degenerative joint, and degenerative disc, disease of the 
lumbar spine prior to his ACDUTRA service in April 2002.  As 
such, the Board finds that degenerative joint, and 
degenerative disc, disease of the lumbar spine preexisted 
service.  The Board must now determine whether the evidence 
of record shows that the Veteran's pre-existing degenerative 
joint, and/or degenerative disc, disease of the lumbar spine 
was aggravated by service.

The evidence of record contains an opinion favorable to the 
Veteran's low back disability claim and an opinion that 
rejects the Veteran's claim.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Further, the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).

With these considerations in mind, the Board finds that the 
Veteran's private physician's August 2006 opinion has less 
probative value than the December 2009 VA examiner's opinion.  
While Dr. B. is obviously familiar with the Veteran's medical 
history, the Board notes that the December 2009 VA examiner 
provided a comprehensive review of the Veteran's relevant 
medical history pertaining to the back.  Unlike Dr. B., the 
December 2009 VA examiner also provided a rationale for her 
opinion, including that of noting that the Veteran continued 
to serve two years after the asserted April 2002 back injury, 
a fact not noted by Dr. B.  Further, the December 2009 VA 
examiner noted Dr. B.'s own comments, whereby Dr. B. 
essentially referred to the Veteran's back as productive of 
"flare-ups" that would tend to improve.  Indeed, medical 
evidence such as the September 2009 private treatment record 
tends to reflect an improvement in the Veteran's low back 
disability.

In short, the most probative evidence does not show that the 
Veteran's pre-existing degenerative joint disease and 
degenerative disc disease of the low back underwent chronic 
increase in severity during service, and, as such, 
aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  As noted, temporary flare-ups of a pre-
existing disorder during service, without evidence of a 
worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing back problems 
before, during, and after service).  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With regard to the disability on appeal, the Board finds that 
the Veteran's statements are credible.  However, the issue is 
not whether the Veteran had back problems during service; the 
issue is whether the Veteran's preexisting degenerative joint 
disease and degenerative disc disease of the low back 
chronically worsened as a result of his military service.  As 
the Veteran simply does not have the necessary medical 
training, he is not competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


